UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 CONFEDERATE MOTORS, INC. DELAWARE 000-52500 26-4182621 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 2222 5th Avenue South Birmingham, Alabama 35233 (Address of Principal Executive Offices) (205) 324-9888 (Issuer’s Telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox The number of shares outstanding of each of the issuer’s classes of common equity, as ofMay 20, 2013:13,587,556shares of Common Stock. CONFEDERATE MOTORS, INC. FORM 10-Q March 31, 2013 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6. Exhibits 20 SIGNATURES 21 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CONFEDERATE MOTORS, INC. Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Inventory Prepaid inventory Prepaid expenses Note Receivable Total current assets Property and equipment, net Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities Accounts payable $ $ Accrued interest payable Accrued salaries Accrued payroll tax liability Deferred revenue Deferred sales commission and royalty - Warranty reserve Other accrued expenses Registration rights liability Payable to be settled in stock - Settlement Payable Current portion of notes payable Current portion of capital leases Current portion of deferred exclusive agency fee - Total current liabilities Notes payable, less current portion - - Stockholders' deficit Preferred Stock, $0.001 par value 20,000,000 shares authorized; -0- shares outstanding in 2013 and 2012 - - Common Stock, $0.001 par value 200,000,000 shares authorized; 13,587,556 shares outstanding in 2013 and 13,471,277 shares outstanding in 2012 Additional paid-in capital Treasury Shares ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 3 CONFEDERATE MOTORS, INC. Condensed Consolidated Statements of Operations (unaudited) Three Months Ended March 31, March 31, Sales $ $ Cost of goods sold ) ) Gross profit Operating Expenses Research and Development Selling, general and administrative expenses Loss from operations ) ) Other income (expense) Other income - Interest expense ) ) ) Net income (loss) before income taxes ) ) Income tax expense - - Net income (loss) $ ) $ ) Net income (loss) before income taxes per common share Basic and diluted $ ) $ ) Weighted average shares outstanding Basic and diluted The accompanying notes are an integral part of these unaudited condensed financial statements. 4 CONFEDERATE MOTORS, INC. Condensed Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, March 31, Operating activities Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided(used) by operating activities Depreciation Deferred exclusive agency fee - (15,000 ) Options issued for services Change in operating assets and liabilities Inventory (48,635 ) Prepaid inventory - ) Prepaid expenses - - Accounts payable ) Accrued salaries - (5,000 ) Accrued payroll tax liability - (1,000 ) Other accrued expenses ) Deferred revenue ) ) Deferred sales commission and royalty - Net cash provided (used) by operating activities $ ) $ Investing activities Net cash provided (used) by investing activities - - Financing activities Repayment of notes payable (5,393 ) (7,180 ) Repayment of capital leases (687 ) (2,314 ) Proceeds from issuance of stock - - Net cash provided (used) by financing activities $ ) $ ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Non cash investing & financing activities Stock issued to retire payable $ $
